Case 2:20-cv-11599-TGB-EAS ECF No. 58, PageID.454 Filed 02/23/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ESURANCE PROPERTY AND                        2:20-CV-11599-TGB-EAS
CASUALTY INSURANCE
COMPANY,                                   HON. TERRENCE G. BERG

                  Plaintiff,                 ORDER GRANTING
                                          DEFENDANT’S MOTION TO
                                            SET ASIDE ENTRY OF
      vs.                                  DEFAULT (ECF NO. 56)

LESLIE GAINES, et al.,

                  Defendants.

      and

TRI-CARE PHYSICAL
THERAPY, LCC,

            Counter-Plaintiff,

      vs.

ESURANCE PROPERTY AND
CASUALTY INSURANCE
COMPANY,

            Counter-Defendant.


     Before the Court is Defendant Advanced Surgery Center LLC‘s
motion to set aside entry of default. ECF No. 56. While not clear from
the filing, it appears Defendant sought concurrence as required by Local

                                     1
Case 2:20-cv-11599-TGB-EAS ECF No. 58, PageID.455 Filed 02/23/21 Page 2 of 2




Rule 7.1(a)(1) prior to filing this motion. See ECF No. 56, PageID.388
n.1. However, Plaintiff has yet to respond to Defendant’s motion. Filing

such a motion through the electronic filing system effectuates service
and provides notice to the nonmoving party. Pursuant to E.D. Mich.
Local Rule 7.1(e)(2)(B), “[a] response to a nondispositive motion must be

filed within 14 days after service of the motion.” Because Plaintiff has
not made a timely response, the Court will GRANT Defendant’s motion
to set aside the entry of default.


   SO ORDERED.



Dated: February 23, 2021     s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                     2
